Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
	Claims 1-10 have been examined.

Information Disclosure Statement
The information disclosure statement filed 3/2/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings were received on 3/31/2021.  Examiner presumes that these were each intended to be indicated as a ‘REPLACEMENT SHEET’ replacing the version submitted immediately prior.  If this is incorrect, Applicant must indicate otherwise in response to this action.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the band having a buckle and an anchor (Claims 4 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of the material being “comfortable” is indefinite due to the subjective nature of the term “comfortable” and the fact that what constitutes “comfortable” has not been defined.  In other words, what may be considered " comfortable " by one person may not be considered " comfortable " by another person.  Further, there is no art accepted standard for what constitutes “comfortable”.  Accordingly, the metes and bounds of the claim cannot be properly ascertained.  Examiner recommends defining the material in a more objective and/or concrete manner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US Patent Application Publication 2018/0318630).

As to Claim 1, Young discloses a versatile exercise band, comprising:
an outer layer (6/7) comprising comfortable material (Par. 0060);
an inner layer (11) comprising elastic material (Par. 0065);
an overlapping area where a first end and a second end are fastened together (Fig 7; Par. 0067);
a fastening means (stitching; Par. 0067) located at the overlapping area.

As to Claim 3, Young discloses the versatile exercise band of claim 1, wherein the fastening means is sewing stiches (Par. 0067).

As to Claim 4, Young discloses the versatile exercise band of claim 2, wherein the versatile exercise band further comprises an anchor (8) formed in the shape of a hollow loop in order to attach the versatile exercise band to a stable surface (Fig 7).

As to Claim 5, Young discloses the versatile exercise band of claim 4, wherein the elastic material is a rubber material or a latex material ().

As to Claim 6, Young discloses the versatile exercise band of claim 4, wherein the elastic material is a rubber material or a latex material (Par. 0065).

As to Claim 7, Young discloses the versatile exercise band of claim 3, wherein the versatile exercise band further comprises an anchor (8) formed in the shape of a hollow loop in order to attach the versatile exercise band to a stable surface (Fig 7).

As to Claim 8, Young discloses the versatile exercise band of claim 7, wherein the elastic material is a rubber material or a latex material (Par. 0065).

As to Claim 9, Young discloses the versatile exercise band of claim 7, wherein the elastic material is a rubber material or a latex material (Par. 0065).

As to Claim 10, Young discloses a versatile exercise band, comprising:
an outer layer (6/7) comprising comfortable material, wherein the comfortable material is a fabric material or a polyester material (Par. 0060);
an inner layer (11) comprising elastic material, wherein the elastic material is rubber material or latex material (Par. 0065);
wherein the inner layer and outer layer are attached together (@ 15) causing the outer layer and the inner layer to expand and contract together;
an overlapping area where a first and a second end of the versatile exercise band are fastened together (Par. 0067; Fig 7);
a fastening means located at the overlapping area, wherein the fastening means is a buckle or sewing stiches (Par. 0067);
wherein the versatile exercise band comprises an anchor (8) formed in the shape of a hollow loop in order to attach the versatile exercise band to a stable surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Mosebar (US Patent Application Publication 2020/0086158).

Young discloses the versatile exercise band significantly as claimed, but does not disclose, wherein the fastening means is a buckle.
Mosebar teaches a similar exercise band being made of comfortable, elastic material and having a fastening means being a buckle (20) provided to removably attach the ends of the band together, as to allow for quick application and release of the small exercise band on the desired position of the body and allow for adjustments to be made to the overall length and circumference of the band system by passing the elastic material through a tri glide and the adjustable buckle (Par. 003). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the fastening means of the band of Young to be a buckle as taught by Mosebar to provide a convenient and easy method for application, removal and adjustment of the band.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
ROSENTHAL and CALABRESE each disclose a similar flexible resistance band having releasably connectable ends to create a flat loop exercise device.
PARK teaches a similar elastic exercise band which is looped and comprising an inner layer of rubber and an outer layer of fabric material

The Examiner has additionally cited references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is recommended that applicant consider these as well.  These references are not supplied, but can be found using the USPTO search tool (https://ppubs.uspto.gov/pubwebapp/static/pages/landing.html)
When responding to this action, please keep the following in mind:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/24/2022